                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    JAMES MUNSON, #N95249,                              )
                                                        )
                  Plaintiff,                            )
                                                        )
    vs.                                                 )           Case No. 19−cv–00088−SMY
                                                        )
    KEVIN KINK,                                         )
    JOHN BALDWIN,                                       )
    C. BROOKS,                                          )
    MS. TRODDER,                                        )
    GOINES,                                             )
    and DR. BOOSE,                                      )
                                                        )
                  Defendants.                           )

                                MEMORANDUM AND ORDER

YANDLE, District Judge:

          Plaintiff James Munson, an inmate of the Illinois Department of Corrections (“IDOC”)

currently incarcerated at Lawrence Correctional Center (“Lawrence”), brings this civil rights

action pursuant to 42 U.S.C. § 1983. Plaintiff claims that he has been forced to live alongside

rodents, spiders, and insects at Lawrence in violation of the Eighth Amendment, and that when he

filed grievances to complain about the conditions, he was subject to retaliation by prison staff, in

violation of his First and/or Fourteenth Amendment rights. (Doc. 1, pp. 1-15). He seeks money

damages and injunctive relief. 1




1
  In the Complaint, Plaintiff seeks medical care (a tetanus shot and bloodwork), mental health treatment
(for emotional distress caused by exposure to pests), and a prison transfer. (Id. at p. 15). Absent any request
for a temporary restraining order or preliminary injunctive relief under Federal Rule of Civil Procedure
65(a) or (b) in the Complaint or by separate motion, the Court construes the request as one for injunctive
relief at the close of the case. If more immediate relief becomes necessary, Plaintiff should file a separate
motion pursuant to Rule 65 setting forth the relief he seeks and the facts that support his request for relief.

                                                            1
        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints to filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). The factual allegations are liberally construed at this juncture.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).

                                              The Complaint

        Plaintiff makes the following allegations in the Complaint (Doc. 1, pp. 1-14): Lawrence

has a serious and ongoing pest infestation. Plaintiff frequently spots rodents, spiders, and bugs at

the prison. He has been bitten repeatedly and now suffers from emotional distress that he blames

on the infestation.

        Rodents run rampant in the facility. Since July 2018, Plaintiff has observed them in the

chow hall, his property box, and even his bed. He notified the defendants and others about the

rodent problem in particular, but they disregarded his complaints. 2

        Plaintiff was denied diagnostic testing and treatment for his bite wounds, resulting in

unnecessary pain and suspected infection. He specifically requested and was denied a tetanus shot,

bloodwork, and rabies testing of the rodents.

        Plaintiff was placed in segregation after he complained about the conditions. He later

learned that Warden Kink, Nurse Brooks, and Daniel Downen made the placement decision in

retaliation against him for bringing a rodent to the health care unit for rabies testing after it bit him.

Plaintiff was never issued a disciplinary ticket but remained in segregation. When he pressed the



2
 Plaintiff also complains of a spider bite he received in 2017. (Id. at p. 5). He did not report the bite or
seek medical treatment for it because he was already taking a course of antibiotics (i.e., Bactrim) for another
condition and knew that medical staff would do nothing more for him. (Id.).

                                                           2
issue, Lieutenant Deewees threatened to transfer him to a maximum-security facility.

        Plaintiff now suffers from serious emotional distress, anxiety attacks, weight loss,

sleeplessness, and nightmares. He blames these symptoms on the conditions of his confinement.

The mental health staff, including Doctor Boose, Ms. Hartleroad, Ms. Trodder, and Nurse

Practitioner Stover, have taken no steps to treat his mental health issues. Plaintiff has resorted to

self-medication and relies on allergy and cold pills as sleep aids. (Id.).

        Based on the allegations, the Court finds it convenient to divide the pro se Complaint into

the following five (5) Counts:

        Count 1:          Eighth Amendment claim against Defendants for subjecting Plaintiff to
                          unconstitutional conditions of confinement at Lawrence by exposing him to
                          rodents, spiders, and bugs that posed a serious risk of harm to his health.

        Count 2:          Eighth Amendment claim against Defendants for exhibiting deliberate
                          indifference to Plaintiff’s serious medical needs that resulted from
                          undiagnosed and untreated rodent, spider, and/or bug bites and suspected
                          infections at Lawrence.

        Count 3:          Eighth Amendment claim against Defendants for exhibiting deliberate
                          indifference to Plaintiff’s mental health issues that resulted from his
                          exposure to rodents, spiders, and bugs at Lawrence.

        Count 4:          First Amendment retaliation claim against Defendants for placing Plaintiff
                          in segregation because he complained about the rodent, spider, and bug
                          infestations at Lawrence and requested rabies testing of a rodent.

        Count 5:          Fourteenth Amendment due process claim against Defendants for
                          mishandling Plaintiff’s grievances about the rodent, spider, and bug
                          infestations and his related requests for medical/mental health treatment.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly. 3




3
 See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                             3
                                            Discussion

                                     Preliminary Dismissals

       The Complaint refers to numerous individuals who are not identified as defendants,

including Lieutenant Deewees, Sergeant Cashburn, Officer R. Mitchel, Officer Marshaff, Officer

Simpson, McFarland, Nurse Practitioner Stover, Officer Slone, Officer Johnson, Nurse Ulrey, L.

Cunningham, Ms. Hartleroad, Daniel Downen, and other unidentified officers. This Court does

not treat parties not listed in the caption as defendants. Therefore, any claims against them should

be considered dismissed from this action without prejudice. See FED. R. CIV. P. 10(a); Myles v.

United States, 416 F.3d 551, 551-52 (7th Cir. 2005) (to be properly considered a party, a defendant

must be “specif[ied] in the caption”).

                                              Count 1

       Prison officials violate the Eighth Amendment’s prohibition against cruel and unusual

punishment when they respond with deliberate indifference to conditions that deny prisoners “the

minimal civilized measure of life’s necessities,” including adequate shelter. Farmer v. Brennan,

511 U.S. 825, 834 (1994); Gray v. Hardy, 826 F.3d 1000, 1005 (7th Cir. 2016); Haywood v.

Hathaway, 842 F.3d 1026 (7th Cir. 2016). A rodent or pest infestation may deprive inmates of

adequate shelter or subject them to a serious risk of disease or infection in violation of the Eighth

Amendment. See, e.g., Antonelli v. Sheahan, 81 F.3d 1422, 1431 (7th Cir. 1996) (allegations of

pest infestation spanning sixteen months stated claim for inhumane conditions of confinement

even where prison official sprayed cell twice). To state such a claim, Plaintiff must demonstrate

that each prison official knew of and disregarded an excessive risk to inmate health or safety.

Farmer, 511 U.S. at 837. Here, the allegations suggest that each defendant was aware of the nature




                                                     4
and scope of the rodent and pest infestation at Lawrence and disregarded the risk it posed to

inmates. Therefore, Count 1 will receive further review against Defendants.

                                           Counts 2 and 3

       The Eighth Amendment also imposes an obligation on prison officials to provide inmates

with adequate medical care for serious medical conditions. Arnett v. Webster, 658 F.3d 742, 750

(7th Cir. 2011). An Eighth Amendment claim for the denial of medical care has an objective and

a subjective component. The objective component requires an inmate to demonstrate that he

suffers from an “objectively, sufficiently serious” medical or mental health condition. Greeno v.

Daley, 414 F.3d 645, 653 (7th Cir. 2005) (quoting Farmer, 511 U.S. at 834). A condition is

considered sufficiently serious if the failure to treat it could result in the unnecessary and wanton

infliction of pain. Gutierrez v. Peters, 111 F.3d 1364, 1373 (7th Cir. 1997). Plaintiff’s alleged

untreated pain and infection resulting from numerous rodent bites satisfy the objective component

with respect to Count 2, and his alleged untreated mental health issues (e.g., emotional distress,

anxiety, weight loss, sleeplessness, and nightmares) likewise satisfy the objective component with

respect to Count 3.

       The subjective component of both claims requires Plaintiff to demonstrate that each

individual defendant responded to his serious medical condition with deliberate indifference. This

occurs when an official “know[s] of and disregard[s] an excessive risk to inmate health.” Greeno,

414 F.3d at 653. The doctrine of respondeat superior is inapplicable to § 1983 actions. Sanville

v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001). Therefore, liability hinges on personal

responsibility for the deprivation of a constitutional right. Id. (citation omitted).

       Plaintiff’s’ Complaint suggests that all defendants were aware of and disregarded his

complaints of pain and suspected infection resulting from rodent bites. Plaintiff names Doctor



                                                       5
Boose and Ms. Trodder, but no other defendants in connection with the alleged denial of mental

health treatment. Accordingly, Count 2 will receive further review against all defendants, and

Count 3 will proceed against Doctor Boose and Ms. Trodder and be dismissed without prejudice

against all other defendants.

                                              Count 4

       Prison officials may not retaliate against inmates for filing grievances or otherwise

complaining about their conditions of confinement. Gomez v. Randle, 680 F.3d 859, 866 (7th Cir.

2012). An inmate asserting a retaliation claim must identify the reasons that retaliation has been

taken, as well as “the act or acts claimed to have constituted retaliation,” so as to put those charged

with the retaliation on notice of the claim(s). Higgs v. Carver, 286 F.3d 437, 439 (7th Cir. 2002).

Plaintiff’s allegations satisfy these pleading requirements against those defendants who allegedly

punished him with segregation for complaining about the conditions of his confinement, including

Warden Kink and Nurse Brooks. The only other individuals who allegedly took retaliatory action

against Plaintiff are non-parties (Deewees and Downen). Therefore, Count 4 will proceed against

Warden Kink and Nurse Brooks and will be dismissed without prejudice against all others.

                                              Count 5

       Prison grievance procedures are not constitutionally mandated and thus do not implicate

the Due Process Clause per se. Antonelli v. Sheahan, 81 F.3d at 1430. As such, the alleged

mishandling of grievances by individuals who otherwise did not cause or participate in the

underlying conduct states no independent claim against them. Owens v. Hinsley, 635 F.3d 950,

953 (7th Cir. 2011). See also Grieveson v. Anderson, 538 F.3d 763, 772 n.3 (7th Cir. 2008). Count

5 will therefore be dismissed with prejudice against all defendants for failure to state a claim upon

which relief may be granted.



                                                      6
                                         Pending Motions

       Plaintiff’s Motion for Recruitment of Counsel (Doc. 3) is DENIED without prejudice. See

Pruitt v. Mote, 503 F.3d 647, 654 (7th Cir. 2007) (articulating test for recruiting counsel). Plaintiff

lists numerous attorneys he contacted to represent him in this matter, and he provided copies of

responses from two of them. (Doc. 3, pp. 3-6). Even if the Court concludes that he has

demonstrated reasonable efforts to locate counsel, the Court nevertheless finds that Plaintiff

appears competent to represent himself in this straightforward legal matter. He admittedly has

“some education” but does not state how much. The only impediments to self-representation he

discloses are dyslexia and a comprehension problem. However, Plaintiff’s pleadings are coherent,

and his original Complaint states several plausible claims. At this point, Plaintiff appears capable

of representing himself, so his motion is denied without prejudice.

       Plaintiff’s Motion for Service of Process at Government Expense (Doc. 4) is DENIED as

unnecessary. Because Plaintiff is indigent and proceeding pro se in civil rights action, the Court

will order service of the suit on the defendants as a matter of course.

                                             Disposition

       The Clerk is DIRECTED to ADD the WARDEN of LAWRENCE CORRECTIONAL

CENTER (official capacity only) as a defendant for the sole purpose of carrying out any

injunctive relief that is ordered. See FED. R. CIV. P. 17(d), 21; Gonzalez v. Feinerman, 663 F.3d

311, 315 (7th Cir. 2011).

       IT IS ORDERED that the Complaint survives screening under 28 U.S.C. § 1915A.

COUNTS 1 and 2 will proceed against Defendants KEVIN KINK, JOHN BALDWIN, C.

BROOKS, MS. TRODDER, GOINES, and DR. BOOSE; COUNT 3 will proceed against

Defendants DR. BOOSE and MS. TRODDER; and COUNT 4 will proceed against Defendants

WARDEN KINK and NURSE BROOKS.                      COUNTS 3 and 4 are DISMISSED without

                                                      7
prejudice against all other defendants, and COUNT 5 is DISMISSED with prejudice for failure

to state a claim upon which relief may be granted.

       With respect to COUNTS 1 through 4, the Clerk of Court shall prepare for Defendants

WARDEN of LAWRENCE CORRECTIONAL CENTER (official capacity only), KEVIN

KINK, JOHN BALDWIN, C. BROOKS, MS. TRODDER, GOINES, and DR. BOOSE:

(1) Form 5 (Notice of a Lawsuit and Request to Waive Service of a Summons), and (2) Form 6

(Waiver of Service of Summons). The Clerk is DIRECTED to mail these forms, a copy of the

Complaint, and this Memorandum and Order to each Defendant’s place of employment as

identified by Plaintiff. If a Defendant fails to sign and return the Waiver of Service of Summons

(Form 6) to the Clerk within 30 days from the date the forms were sent, the Clerk shall take

appropriate steps to effect formal service on that Defendant, and the Court will require that

Defendant to pay the full costs of formal service, to the extent authorized by the Federal Rules of

Civil Procedure.

       IT IS ORDERED that if a Defendant can no longer be found at the work address provided

by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work address, or,

if not known, his or her last-known address. This information shall be used only for sending the

forms as directed above or for formally effecting service. Any documentation of the address shall

be retained only by the Clerk. Address information shall not be maintained in the court file or

disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g).




                                                     8
        IT IS ORDERED that this entire matter be REFERRED to a United States Magistrate

Judge for disposition, as contemplated by Local Rule 72.2(b)(3) and 28 U.S.C. § 636(c), should

all the parties consent to such a referral.

        IT IS ORDERED that if judgment is rendered against Plaintiff, and the judgment includes

the payment of costs under § 1915, Plaintiff will be required to pay the full amount of the costs,

even though his in forma pauperis application was granted. 28 U.S.C. § 1915(f)(2)(A).

        Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk

of Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: 4/23/2019

                                                     s/ STACI M. YANDLE
                                                     United States District Judge




                                                    9
                                        Notice to Plaintiff

       The Court will take the necessary steps to notify the appropriate defendants of your lawsuit

and serve them with a copy of your complaint. After service has been achieved, the defendants

will enter their appearance and file an Answer to your Complaint. It will likely take at least 60

days from the date of this Order to receive the defendants’ Answer, but it is entirely possible that

it will take 90 days or more. When all the defendants have filed Answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

to give the defendants notice and an opportunity to respond to those motions. Motions filed before

defendants’ counsel has filed an appearance will generally be denied as premature. Plaintiff need

not submit any evidence to the Court at this time, unless specifically directed to do so.




                                                     10
